GOLDTPIWAITE, J.
1. The statute of non claim, contains an express exception in favor of debts contracted out of the State. Aikin’s Digest, 153, § 6. The replication sets out, that the debts sued for, were contracted in the States of Louisiana and Mississippi, and therefore, is a complete answer to the plea of non claim, within eighteen months.
2. The replication to the plea of plene administravit was, that the demand was exhibited,,to the defendant, at a day previous to the commencement of the suit, and that between that day and the day of pleading the plea, sufficient assets came to the defendant’s hands, to be administered, wherewith he might and ought to have paid the plaintiff his damages. We can perceive no fault in this replication, as it is accordant with the most approved forms. The demurrers to the replications were therefore properly overruled.
3. The other question raised by the assignment of errors, must also be determined against the plaintiff in error, because there is no fault in the verdict or judgment. Whatever may be the proper verdict, when issue is taken on the replication to a plea of plene administravit, it is certain, from an inspection of *371the pleadings in this case, that no such issue was ever made— The defendant demurred to the replication, and when his demurrer was overruled, if he pleaded further, and to issue, the record does not disclose it. The verdict is well enough, under the issues which are shown, and wé are not called on to presume another issue, to make the judgment erroneous.
The judgment is affirmed.